     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.332 Page 1 of 8



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     CHRIS LANGER,                            Case No.: 18CV934-LAB (AGS)
12                                 Plaintiff,
                                                ORDER IMPOSING SANCTIONS
13     v.
14     BADGER CO., LLC, et al.,
15                             Defendants.
16
17          On February 14, the Court granted in part Defendants’ motion to dismiss.
18   The Court dismissed the first amended complaint without prejudice, and instructed
19   Plaintiff Chris Langer that if he thought he could amend successfully, he should
20   seek leave to do so by filing an ex parte motion. That order required Langer, before
21   continuing to litigate, to confirm that he was willing and able to return to Dave’s
22   Tavern, and that injunctive relief under the Americans with Disabilities Act was still
23   necessary to allow him to do so. (Docket no. 18 at 4:21–5:5.) Langer then brought
24   an interlocutory appeal of that non-final order. (See Docket no. 19.)
25          On February 28, the Court in a reasoned order that cited longstanding
26   binding precedent held that Langer’s improper interlocutory appeal did not deprive
27   it of jurisdiction. Because it appeared Dave’s Tavern, which is the focus of this
28   lawsuit, might have permanently moved or closed, Langer was again ordered to

                                                1
                                                                          18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.333 Page 2 of 8



1    confirm that the tavern was still in operation at the same address, such that he
2    could patronize it in the future if conditions in the parking lot were remedied. He
3    was ordered to do that within seven days (i.e., by March 6). He was also ordered,
4    within ten days of the date the order was docketed (i.e., by March 9), to file a
5    declaration stating that he did that, and that if conditions in the parking lot are
6    remedied, he could and would again visit Dave’s Tavern. If he discovered that he
7    could not or would not visit Dave’s Tavern again or that injunctive relief was
8    unnecessary or unavailable, he was not permitted to leave the Court hanging, but
9    was ordered to file a notice so stating. (Docket no. 22 at 3:27–28.) The order, citing
10   Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278 (1977), held
11   that because mootness of a claim is jurisdictional, the Court was required to inquire
12   sua sponte if necessary, whenever a doubt arises as to its jurisdiction. The order
13   also pointed out that if it turned out Langer did not want to or could not patronize
14   Dave’s Tavern in the future, continuing to prosecute his claims for injunctive relief
15   would be frivolous and would amount to a serious breach. See Ass’n of Women
16   with Disabilities Advocating Access ex rel. Jackson v. Mouet, 2007 WL 173959, at
17   *4–7 (S.D. Cal., Jan. 11, 2007) (sanctioning counsel for continuing to seek
18   injunctive relief under the ADA against convenience store that had been closed for
19   two years).
20         Langer without explanation then filed a notice voluntarily dismissing his
21   interlocutory appeal. On March 11, the Ninth Circuit dismissed the appeal, and its
22   mandate issued.
23         Counsel for Langer filed nothing in response to this Court’s February 28
24   order, nor did they offer any excuse or reason for not doing so. On March 16, the
25   Court ordered his two attorneys of record, Russell Handy and Chris Carson, 1 to
26
27
     1
       Handy and Carson are designated as lead counsel in the docket. Carson signed
28   the original and amended complaints. She is listed first in the heading there, as

                                               2
                                                                          18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.334 Page 3 of 8



1    show cause why they should not be sanctioned for disobeying the Court’s order.
2    They have filed a response (Docket no. 26, “Response”), and their behavior is
3    worse than the Court supposed it might be.
4          The Response, without explanation and without citing any authority, rejects
5    the Court’s holdings, characterizing them as mere arguments. The Response also
6    distorts the record and its timeline, apparently in an attempt to create the
7    appearance that counsel’s disobedience was the result of a good faith error. The
8    Response suggests that counsel were first aware on March 16 of their obligation
9    to comply with the February 28 order. (See Response at 3:6–7 (characterizing the
10   March 16 Order to Show cause as “discussing the notice of appeal, and making
11   an argument that the appeal was premature”)). In fact the February 28 order itself
12   explained at length why the notice of appeal did not deprive it of jurisdiction, and
13   why Langer was required to continue obeying the Court’s orders. (See Docket no.
14   22 at 1:27–3:2.) That Order’s holding was a decision of the Court, not a suggestion
15   or an invitation to debate. The March 16 Order to Show Cause referred to the
16   February 28 order, but added nothing new to it.
17         Furthermore, it is clear that counsel saw and read the February 28 order
18   because the Response says it was this order that prompted them to dismiss the
19   appeal, as a “courtesy” to the Court. (Response at 1:25–27, 3:6–13.) This voluntary
20   dismissal obviously could not have been prompted by anything in the March 16
21   order, which was issued much later. It is clear, in other words, that counsel knew
22   about the Court’s February 28 order and willfully disobeyed it. The Court’s holdings
23   are not mere arguments that counsel are free to reject at their pleasure. This is
24   ///
25
26
27   well as in the Opposition to the Motion to Dismiss. Handy took the lead in later
     proceedings. A third attorney also appeared and signed pleadings, but appears to
28   have played a lesser role.

                                              3
                                                                         18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.335 Page 4 of 8



1    true regardless of whether the Court explains its decisions. But it is particularly true
2    here, where the Court cited and relied on longstanding binding authority.
3          If counsel had believed the Court made an error, they could have sought
4    reconsideration or seek relief from the Ninth Circuit. See Ruby v. Secretary of U.S.
5    Navy, 365 F.2d 385, 389 (9th Cir. 1966) (“In the rare instance where the district
6    court proceeds with a case under the mistaken belief that a notice of appeal is
7    inoperative, the appellant may apply to the court of appeals for a writ of
8    prohibition.”) 2 They cannot, however, sit in judgment on the Court’s order
9    themselves, nor can they flout it with impunity.
10         Counsel have also raised California’s “shelter in place” order as an
11   explanation for their disobedience, and argue that their office is “completely shut
12   down” and everyone is “scrambling” to postpone hearings. (Response at 3:15–26.)
13   This is implausible, both because California issued no such order until well after
14   the deadline had passed, and also because they and their firm were still actively
15   litigating and filing documents at that time. In fact, they continue at present to
16   litigate cases in this District. A search of this Court’s dockets shows that from
17   March 16 until today, Handy has filed over twenty new complaints, and the firm is
18   actively litigating or settling many of these cases. The suggestion that COVID-19
19   is somehow to blame is clearly untrue.
20         Langer has also filed a late motion for leave to amend, which Defendants
21   oppose. The briefing on this motion sheds further light on Plaintiff’s counsel’s
22   disobedience. The motion concedes that Dave’s Tavern is closed, but seeks leave
23   to file an amended complaint suing the owners of the new bar, the Vinyl Draft
24   Classic Rock Sports Bar, which has taken its place. Langer has never been to this
25   bar, which is now closed because of government restrictions and which may not
26
27
     2
      Counsel were aware of Ruby, because the Court’s February 28 order cited it, and
28   analyzed this part of Ruby’s holding.

                                                4
                                                                            18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.336 Page 5 of 8



1    reopen. Though the proposed amended complaint fails to invoke the Court’s
2    jurisdiction, the Court will rule on the motion for leave to amend in a separate order.
3          More seriously, Defendants’ opposition shows that they told Langer’s
4    counsel over a year ago that Dave’s Tavern had closed (see Docket no. 27-4
5    (email of June 5, 2019 to Phyl Grace)), and Langer continued litigating this case.
6    Bearing in mind that Langer lives near the Tavern (see Docket no. 25-2, ¶ 2
7    (Langer’s declaration that he lives less than three miles from the Tavern)), he and
8    his counsel either knowingly avoided investigating, or else they knew that the
9    Tavern was closed and continued to press the injunctive relief claim anyway,
10   asking (among other things) that the Court order Dave Gligora, the Tavern’s owner,
11   to remove barriers inside the Tavern. (See, e.g., Docket no. 11 (First Amended
12   Complaint), ¶¶ 21–27, 28–30, 37–48.). Obviously, Gligora could not remediate any
13   ADA violations in an establishment he neither owned nor operated. Nor was
14   Langer suffering an ongoing injury by being denied access to the now-shuttered
15   Tavern. As the Court’s February 28 order pointed out, this is a serious ethical
16   breach. It is also a direct violation of the Court’s order forbidding them from
17   proceeding further until they confirmed that Dave’s Tavern was still open.
18         Furthermore, the pleadings specifically allege that Langer intended to return
19   to Dave’s Tavern and patronize it just as soon as barriers are removed. Counsel
20   knew or were willfully blind to the fact that this was false, yet they kept prosecuting
21   the ADA claim anyway. In fact, they continued to tell the Court Langer was going
22   to return to the tavern long after they knew he would not or could not. (See Docket
23   no. 14 (Opp’n to Mot. to Dismiss for Lack of Jurisdiction) at 14:10–16:16 (arguing
24   that Langer had standing to seek injunctive relief, because Langer intended to
25   return to Dave’s Tavern but that barriers there prevented him from doing so).) They
26   also used this falsehood as a basis for arguing that the Court could not decline
27   supplemental jurisdiction over Langer’s state law claim. (See id. at 16:17–20:17.)
28   At the very least, this amounts to a fraud on the Court.

                                                5
                                                                           18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.337 Page 6 of 8



1          Because this fraud may have been committed by the firm generally, 3 rather
2    than by Handy or Carson in particular, it is beyond the scope of the Court’s Order
3    to Show Cause, and the Court is not sanctioning counsel for their firm’s
4    misconduct. That being said, because they served as counsel of record throughout
5    the case, they are responsible for knowing what was filed.
6          The only partially mitigating fact the Response mentions is that Carson relied
7    on the judgment of her supervisor, Handy. Both Carson and Handy are counsel of
8    record, and are each responsible for doing what the Court orders them to do. The
9    Response does not suggest otherwise. As a subordinate, Carson bears less
10   responsibility than does Handy, though her status does not absolve her. By way
11   of analogy, 4 rule 5.2(a) of the California Rules of Professional Conduct requires
12   subordinate lawyers to comply with professional responsibilities regardless of
13   whether she acts at the direction of another lawyer. Under Rule 5.2(b),
14   subordinates are shielded from responsibility for their acts taken in reliance of a
15   supervisory lawyer’s reasonable resolution of an arguable question of professional
16   duty. Whether to obey or disobey the Court’s order was not an arguable question,
17   and Handy’s determination that the interlocutory notice of appeal deprived the
18   Court of jurisdiction was not reasonable. Even if it had been reasonable, it would
19   at most have suggested to Carson she was not obligated to comply with the Court’s
20   order, not that she should not. Counsel’s continued and unsupported assertions to
21   the contrary only compound their fault. Nevertheless, the Court recognizes that
22
23
24   3
       The Opposition to the Motion to Dismiss was signed by a subordinate, not by
25   either Handy or Carson, although Handy’s name appears in the heading. It is not
     clear whether the subordinate had reason to believe he was signing a misleading
26   document, though it is clear that knowledge should be imputed to the firm.
     4
27     The Court may rely on the California Rules of Professional Conduct as an
     informative guide. See Cochrane Firm, P.C. v. Cochran Firm Los Angles LLP, 641
28   Fed. Appx. 749, 751 (9th Cir. 2016).

                                              6
                                                                         18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.338 Page 7 of 8



1    Carson played a less active role in the later stages of this case than did Handy,
2    and the sanctions should reflect that.
3          The Court find that attorneys Russell Handy and Chris Carson intentionally
4    and willfully disobeyed its February 28 order. They did this in order to keep a claim
5    alive that they had reason to know had become moot, and to conceal the truth from
6    the Court and to thwart the Court’s own efforts to carry out its jurisdictional
7    obligations. The Response only compounds their misconduct, by refusing to take
8    responsibility for their disobedience, and attempting to shift blame onto the COVID-
9    19 pandemic and even the Court itself. It is also clear they either had actual or
10   constructive knowledge that Dave’s Tavern was closed, or were on inquiry notice
11   well before the Court’s February 28 order, and litigated in bad faith even after being
12   warned. They are therefore subject to sanctions. See Chambers v. NASCO, Inc.,
13   501 U.S. 32, 43 (1991); Civil Local Rule 83.1. As a sanction for their disobedience,
14   Handy is ORDERED to pay $950 and Carson is ORDERED to pay $250. The Court
15   believes these sanctions are sufficient to deter future misconduct, but not more
16   severe than necessary. They must make payment by May 28, 2020.
17         This order is intended to vindicate the Court’s own orders by sanctioning
18   counsel’s willful and intentional disobedience to those orders. The Court is not
19   sanctioning them for other violations at this time. But it is apparent Langer’s
20   counsel acted willfully and in bad faith in continuing to litigate an ADA claim they
21   knew or had reason to believe was moot, thereby imposing costs on Defendants.
22   In particular, counsel’s misconduct unjustly imposed expenses on Dave Gligora,
23   who no longer operated the Tavern and who obviously had no power to comply
24   with any injunction. More generally, once the ADA claim became moot, there was
25   no longer any basis for supplemental jurisdiction. See Herman Family Revocable
26   Tr. v. Teddy Bear, 254 F.3d 802, 806 (9th Cir. 2001).
27         If Defendants wish, they may file an ex parte motion for costs and attorney’s
28   fees to compensate them for costs of defending this action, beginning when Langer

                                               7
                                                                          18CV934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 28 Filed 05/15/20 PageID.339 Page 8 of 8



1    or his counsel had reason to know that Dave’s Tavern had permanently closed or
2    moved. Such a motion must be filed by June 2, 2020. Any motion should be
3    supported by a detailed record of costs and fees over time. If possible, it should be
4    capable of being divided between the two Defendants. Any opposition is due by
5    June 9, 2020. No reply should be filed without leave. If appropriate, the Court will
6    hold an evidentiary hearing, but otherwise the matter will be deemed submitted
7    once the briefing is filed.
8          If the parties would like assistance settling the issue of costs and fees, they
9    should contact the chambers of Magistrate Judge Andrew Schopler. The Court
10   will address the motion for leave to amend in a separate order.
11
12          IT IS SO ORDERED.
13   Dated: May 15, 2020
14
15                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               8
                                                                          18CV934-LAB (AGS)
